NOTICE OF ALLOWABIILITY
The following NOTICE OF ALLOWANCE is provided in response to Applicant's reply received on 01/06/2022 in response to the non-final Office action of 10/06/2021 

Continuity
CONTINUING DATA
This application is a CIP of 15/088,093 03/31/2016 PAT 11087263
15/088,093 is a CIP of 14/859,241 09/18/2015
14/859,241 is a CIP of 14/800,675 07/15/2015 PAT 9491059
14/800,675 is a CIP of 14/700,110 04/29/2015 PAT 9864797
14/700,110 is a CIP of 14/611,200 01/31/2015 PAT 9294361
14/611,200 is a CIP of 14/528,858 10/30/2014 PAT 9130860
14/528,858 has PRO 62/062,104 10/09/2014

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-13, 19, 21-23, 25 and 27-29 were amended in Applicant’s reply received on 01/06/2022.  Claims 2, 14-17, 20 and 26 were previously canceled leaving claims 1, 3-13, 18-19, 21-25 and 27-30 pending.

Response to Arguments/Amendments
Applicant argues on pgs. 12-13 that the claimed solution is necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks such that the amended limitation regarding output presentation suppression based on the maintenance state associated with the KPI is similar to the claims at issue in DDR Holdings with respect to specifying “how interactions with the Internet are manipulated to yield a desired result – a result that overrides the routine and conventional sequence of events.”  Applicant also argues on pgs. 14-16 that the claims offer improvements and a particular solution to a problem in computer-related technology and specifically to the field of system monitoring during periods with expected departures from normal.   Applicant’s published specification at paragraph [0258] recognizes that IT environments undergo changes such as adding new equipment, changing configurations, upgrading systems, and undergoing maintenance which may affect the monitoring of the services in the environment.  Applicant’s published specification at paragraph [0276] also explains that recognition of the maintenance state can lead to adaptation of the monitoring system to suppress unhelpful alerts.  Also, the independent claims explain how to specifically suppress by the following steps: accessing the maintenance period and KPI definitions from computer memory, identifying a KPI pertaining to the time period and maintenance object from the definition of the maintenance period through a determination that the maintenance object from the definition of the maintenance period matches an entity indicated in the definition of the KPI, then associating a maintenance state with the KPI and therefore suppressing a portion of the output presentation displayed on the user’s device.  Examiner finds the remarks persuasive.  The rejection of the claims under 35 U.S.C. 101 is withdrawn.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Marina Portnova (Reg. #45,750) on 4 May 2022.

The application has been amended as follows:

Please amend claims 19 and 21-23 as follows (full text of the amended claims appears below):

NOTE: The below listing of the claims includes all allowed claims and replaces all prior listing or versions of the claims.

1.	(Previously presented) A method comprising:
providing, by one or more processing devices and for presentation on a client device of a user, a user interface to receive user inputs for a definition of a maintenance period for a service monitoring system (SMS) that monitors performance of a service using a plurality of key performance indicators (KPIs), wherein each KPI is defined by a search query that derives a value indicating performance of the service from machine data identified in one or more entity definitions that each represent an entity performing the service and have an identification of machine data from or about the entity, wherein the machine data is produced by one or more components within an information technology environment and reflects activity within the information technology environment;
receiving, by the one or more processing devices and via the user interface, the user inputs identifying the definition of the maintenance period, a start time of the maintenance period, at least one of a duration of the maintenance period or an end time of the maintenance period, and a maintenance object of a plurality of maintenance objects;
creating, by the one or more processing devices and based on the user inputs received via the user interface, the definition of the maintenance period, and storing the definition of the maintenance period in a data store in memory, the definition of the maintenance period comprising an identification of the maintenance object and information specifying a time period, wherein the information specifying the time period comprises the start time of the maintenance period and at least one of the duration of the maintenance period or the end time of the maintenance period;
accessing, by the one or more processing devices, the definition of the maintenance period and one or more definitions of one or more of the plurality of KPIs in the memory;
identifying, by the one or more processing devices and based on the definition of the maintenance period and the one or more definitions of the one or more KPIs, a KPI pertaining to the time period and the maintenance object from the definition of the maintenance period, wherein identifying the KPI comprises determining that the maintenance object from the definition of the maintenance period matches an entity indicated in a definition of the KPI;
associating, by the one or more processing devices, a maintenance state with the KPI pertaining to the time period and the maintenance object; and
determining, by the one or more processing devices, an output presentation based at least in part on the maintenance state associated with the KPI, wherein determining the output presentation comprises:
causing, by the one or more processing devices, at least a portion of the output presentation to be suppressed from being displayed on the client device of the user.
2.	(Canceled).
3.	(Original) The method of claim 1 wherein the maintenance object is one of a plurality of maintenance objects included in the definition of the maintenance period.
4.	(Previously presented) The method of claim 1 wherein determining the output presentation further includes determining whether to suppress the output presentation.
5.	(Previously presented) The method of claim 1 wherein determining the output presentation further includes determining to exclude information from the output presentation.
6.	(Previously presented) The method of claim 1 wherein determining the output presentation further includes determining an order of appearance of a display item representative of the KPI.
7.	(Previously presented) The method of claim 1 wherein determining the output presentation further includes determining a visual attribute for a user interface component representative of the KPI.
8.	(Previously presented) The method of claim 1 wherein determining the output presentation further includes determining a visual attribute for a user interface component representative of the KPI, wherein the visual attribute is color.
9.	(Previously presented) The method of claim 1 wherein determining the output presentation further includes causing the display of a visual element indicative of the maintenance state.
10.	(Previously presented) The method of claim 1 wherein determining the output presentation further includes causing the display of a visual element indicative of the maintenance state, wherein the visual element is an icon.
11.	(Previously presented) The method of claim 1 wherein determining the output presentation further includes causing the display of a maintenance state alert message.
12.	(Previously presented) The method of claim 1 wherein determining the output presentation further includes causing the display of a modal window having a maintenance state alert message.
13.	(Previously presented) The method of claim 1 wherein determining the output presentation further includes causing the display of a visual element indicative of the maintenance state, wherein the visual element is located overlapping or in proximity to a user interface component representative of the KPI.
14.	(Canceled).
15.	(Canceled).
16.	(Canceled).
17.	(Canceled).
18.	(Previously presented) The method of claim 1 wherein determining that the maintenance object matches the entity indicated in the definition of the KPI is based at least in part on information in a service definition of the service measured by the KPI, the service definition identified in a search query from the KPI definition.
19.	(Currently amended) A system comprising:
a processing device; and
a memorystoring computer readable instructions that, in response to execution by the [[a]] processing device coupled with the memory, cause the processing device to perform operations comprising:
providing, for presentation on a client device of a user, a user interface to receive user inputs for a definition of a maintenance period for a service monitoring system (SMS) that monitors performance of a service using a plurality of key performance indicators (KPIs), wherein each KPI is defined by a search query that derives a value indicating performance of the service from machine data identified in one or more entity definitions that each represent an entity performing the service and have an identification of machine data from or about the entity, wherein the machine data is produced by one or more components within an information technology environment and reflects activity within the information technology environment;
receiving, via the user interface, the user inputs identifying the definition of the maintenance period, a start time of the maintenance period, at least one of a duration of the maintenance period or an end time of the maintenance period, and a maintenance object of a plurality of maintenance objects;
creating, based on the user inputs received via the user interface, the definition of the maintenance period, and store the definition of the maintenance period in a data store in memory, the definition of the maintenance period comprising an identification of the maintenance object and information specifying a time period, wherein the information specifying the time period comprises the start time of the maintenance period and at least one of the duration of the maintenance period or the end time of the maintenance period;
accessing the definition of the maintenance period and one or more definitions of one or more of the plurality of KPIs in the memory;
identifying, based on the definition of the maintenance period and the one or more definitions of the one or more KPIs, a KPI pertaining to the time period and the maintenance object from the definition of the maintenance period, wherein to identify the KPI includes determining that the maintenance object from the definition of the maintenance period matches an entity indicated in a definition of the KPI;
associating a maintenance state with the KPI[[)]] pertaining to the time period and the maintenance object; and
determining an output presentation based at least in part on the maintenance state associated with the KPI, wherein determining the output presentation comprises causing at least a portion of the output presentation to be suppressed from being displayed on the client device of the user.
20.	(Canceled).
21.	(Currently amended) The system of claim 19 wherein determining the output presentation comprises determining 
22.	(Currently amended) The system of claim 19 wherein determining the output presentationcomprises causing the display of a visual element indicative of the maintenance state.
23.	(Currently amended) The system of claim 19 wherein determining the output presentationcomprises causing the display of a maintenance state alert message.
24.	(Previously presented) The system of claim 19 wherein determining that the maintenance object matches the entity indicated in the definition of the KPI is based at least in part on information in a service definition of the service measured by the KPI, the service definition identified in a search query from the KPI definition.
25.	(Previously presented) A non-transitory computer readable storage medium encoding instructions thereon that, in response to execution by one or more processing devices, cause the one or more processing devices to perform operations comprising:
providing, for presentation on a client device of a user, a user interface to receive user inputs for a definition of a maintenance period for a service monitoring system (SMS) that monitors performance of a service using a plurality of key performance indicators (KPIs), wherein each KPI is defined by a search query that derives a value indicating performance of the service from machine data identified in one or more entity definitions that each represent an entity performing the service and have an identification of machine data from or about the entity, wherein the machine data is produced by one or more components within an information technology environment and reflects activity within the information technology environment;
receiving, via the user interface, the user inputs identifying the definition of the maintenance period, a start time of the maintenance period, at least one of a duration of the maintenance period or an end time of the maintenance period, and a maintenance object of a plurality of maintenance objects;
creating, based on the user inputs received via the user interface, the definition of the maintenance period, and storing the definition of the maintenance period in a data store in memory, the definition of the maintenance period comprising an identification of the maintenance object and information specifying a time period, wherein the information specifying the time period comprises the start time of the maintenance period and at least one of the duration of the maintenance period or the end time of the maintenance period;
accessing the definition of the maintenance period and one or more definitions of one or more of the plurality of KPIs in the memory;
identifying, based on the definition of the maintenance period and the one or more definitions of the one or more KPIs, a KPI pertaining to the time period and the maintenance object from the definition of the maintenance period, wherein identifying the KPI comprises determining that the maintenance object from the definition of the maintenance period matches an entity indicated in a definition of the KPI;
associating a maintenance state with the KPI pertaining to the time period and the maintenance object; and
determining an output presentation based at least in part on the maintenance state associated with the KPI, wherein determining the output presentation comprises:
causing at least a portion of the output presentation to be suppressed from being displayed on the client device of the user.
26.	(Canceled).
27.	(Previously presented) The computer readable storage medium of claim 25 wherein determining the output presentation further includes determining a visual attribute for a user interface component representative of the KPI.
28.	(Previously presented) The computer readable storage medium of claim 25 wherein determining the output presentation further includes causing the display of a visual element indicative of the maintenance state.
29.	(Previously presented) The computer readable storage medium of claim 25 wherein determining the output presentation further includes causing the display of a maintenance state alert message.
30.	(Previously presented) The computer readable storage medium of claim 25 wherein determining that the maintenance object matches the entity indicated in the definition of the KPI is based at least in part on information in a service definition of the service measured by the KPI, the service definition identified in a search query from the KPI definition.



Allowable Subject Matter
Claims 1, 3-13, 18-19, 21-25 and 27-30 are allowed.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Regarding the 35 U.S.C. 101 rejection, the claims are patent-eligible based on the claim amendments and arguments presented by Applicant in the response received 01/06/2022.  
Regarding the 35 U.S.C. 103 rejection previously withdrawn, the closest previously cited prior art is Klein US 2011/0133945 A1, Sanghvi US 2008/0301574 A1 and Cahill 2009/0006884 A1.  Klein teaches monitoring metrics in a system including suppressing alerts in a monitoring tool based on a planned downtime metric.  Sanghvi also teaches aspects of monitoring computer system activity or performance by defining entities of the system and their relationships.  Cahill teaches entering downtime event data for a computer network into a graphical user interface.  Klein in view of Sanghvi and Cahill do not teach the particular way Applicant’s claims recite how to monitor and recognize the maintenance object from the definition of the maintenance period matching the entity indicated in the KPI definition to identify a KPI pertaining to a maintenance period and then associating a maintenance state with the KPI identified and suppressing a portion of an output presentation on a user’s device based on the maintenance states associated with the KPI.  An updated search of relevant prior art does not reveal references that anticipate or render obvious the combination of the limitations presented in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:  
O’Brien, Tim.  Deep Dive Key Considerations or Selecting a Next Generation Monitoring Tool.  Solar Winds.  September 2015.
https://www.solarwinds.com/-/media/solarwinds/swdcv2/licensed-products/server-application-monitor/resources/manuals/selecting-next-generation-monitoring-tool.ashx?la=zh
Eschenroeder US 2009/0144112 A1 Computer System Management Central Schedule for Business Downtimes (0037 – for downtime period, the monitoring status can be set to “suppress monitoring” and no monitoring data will be delivered).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683

/ROBERT D RINES/Primary Examiner, Art Unit 3683